Exhibit 2.1 ASSET PURCHASE AGREEMENT dated as of February 6, 2009 by and among REPUBLIC SERVICES, INC., WASTE CONNECTIONS, INC. and THE OTHER ENTITIES PARTY HERETO TABLE OF CONTENTS Page ARTICLE I PURCHASE AND SALE OF ASSETS 1 1.1 Assets 1 1.2 Excluded Assets 5 1.3 Assumed Liabilities 6 1.4 Excluded Liabilities 7 1.5 Non-Assignment of Certain Contracts 8 1.6 Allocation of Purchase Price 8 1.7 Certain Customer Issues and Asset Reconciliations 9 ARTICLE II PURCHASE PRICE AND CLOSING 10 2.1 Purchase Price 10 2.2 Pre-Closing Adjustment 10 2.3 Post-Closing Adjustment 13 2.4 Closing 15 2.5 Closing Deliveries by Sellers 16 2.6 Closing Deliveries by Buyers 17 2.7 Unsecured Consents from Governmental Authorities under Environmental Laws 17 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLERS 18 3.1 Organization and Qualification 18 3.2 Authority; Binding Effect 18 3.3 Consents and Approvals; No Violation 19 3.4 Compliance with Laws; Permits 19 3.5 Assets; Personal Property 20 3.6 Real Property 20 3.7 Contracts 21 3.8 Taxes 22 3.9 Litigation 22 3.10 Conduct of Business Since December 4, 2008 22 3.11 Environmental Compliance; Hazardous Materials 22 3.12 Employment and Labor Matters 23 3.13 No Broker’s or Finder’s Fees 24 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYERS 25 4.1 Organization and Qualification 25 4.2 Authority; Binding Effect 25 4.3 Consents and Approvals; No Violation 26 4.4 Litigation 26 4.5 No Broker’s or Finder’s Fees 26 4.6 Available Funds 26 ii ARTICLE V CONDUCT OF BUSINESS PRIOR TO CLOSING 26 5.1 Activities of Sellers Prior to Closing 26 5.2 Activities of Buyers Prior to Closing 27 ARTICLE VI ADDITIONAL AGREEMENTS 27 6.1 Additional Agreements 27 6.2 Access to Information; Confidentiality; Real Property Access 28 6.3 Title Insurance and Surveys 28 6.4 Prorations and Charges 29 6.5 Condemnation or Casualty 29 6.6 Fees and Expenses 29 6.7 Contact with Government Officials, Customers and Employees 30 6.8 Public Announcements 30 6.9 Supplements to the Sellers’ Disclosure Schedules, Certain Pre-Closing Matters 31 6.10 Employees and Employee Benefits 32 6.11 Governmental Approvals; Required Divestitures 34 6.12 Notice of Developments 34 6.13 Reasonable Commercial Efforts 34 6.14 Waiver of Bulk Sales Laws 34 6.15 Certain Deliveries by Sellers and Buyers 35 6.16 Removal of Identification 35 6.17 Further Assurances 35 6.18 Blanket Lien Releases 36 6.19 Performance Bonds 36 6.20 Restrictive Covenants 36 6.21 Certain Other Matters 37 6.22 Exclusivity Period 38 6.23 Sellers’ and Buyers’ Representatives 38 6.24 Lockboxes and Cash Sweeps 39 6.25 Specified Title Requirements 39 6.26 Lubbock Deed Restriction 39 ARTICLE VII CONDITIONS PRECEDENT TO CLOSING 40 7.1 Conditions Precedent to the Obligations of the Parties to Effect the Transactions 40 7.2 Conditions Precedent to Obligations of Buyers 40 7.3 Conditions Precedent to Obligations of Sellers 41 ARTICLE VIII TERMINATION OF AGREEMENT 41 8.1 Termination 41 8.2 Effect of Termination 43 ARTICLE IX INDEMNIFICATION 43 9.1 Survival of Representations, Warranties and Covenants 43 9.2 Indemnification by Sellers 44 9.3 Indemnification by Buyers 44 iii 9.4 Limitation on Liability 45 9.5 Indemnification Procedure Between Buyers and Sellers 46 9.6 Procedure for Indemnification with Respect to Third-Party Claims 46 9.7 Tax Treatment of Payment 47 ARTICLE X NONDISCLOSURE 47 10.1 Nondisclosure by Buyers 47 10.2 Confidential Information 47 10.3 Exclusivity Remedies 48 10.4 Equitable Relief for Violations 48 ARTICLE XI DEFINITIONS 48 ARTICLE XII GENERAL 58 12.1 Assignment; Binding Effect; Amendment 58 12.2 Entire Agreement 58 12.3 Counterparts 58 12.4 Notices 58 12.5 No Waiver 59 12.6 Captions 59 12.7 No Third-Party Beneficiaries 60 12.8 Severability 60 12.9 Construction 60 ARTICLE XIII DISPUTE RESOLUTION 60 13.1 General 60 13.2 Governing Law 61 13.3 Attorneys’ Fees 61 Exhibits Exhibit A - Buyers Exhibit B - Sellers Exhibit C - Markets Exhibit D - Bills of Sale Exhibit G - Assignment and Assumption Agreements Exhibit H - Assignment, Assumption and Consent to Leased Real Property Schedule 1.1(a) - Real Property Schedule 1.1(b)(i) - Rolling Stock Schedule 1.1(b)(ii) – Containers at Customer Locations Schedule 1.1(b)(iii) – Containers Stored on Real Property Schedule 1.1(b)(iv) - Office Equipment Schedule 1.1(b)(v) - Inventory Schedule 1.1(c)(i) - Collection Accounts Schedule 1.1(c)(ii) - Peachland/Angleton Accounts Schedule 1.1(c)(iii) - Disposal Accounts/Contracts Schedule 1.1(c)(iv) - Government Contracts iv Schedule 1.1(c)(v) - Transfer Station Operating and Transportation Contracts Schedule 1.1(c)(vi) - Rolling Stock Leases Schedule 1.1(c)(vii) - Equipment Leases Schedule 1.1(c)(viii) - Office Equipment Leases Schedule 1.1(c)(ix) - Real Estate Leases Schedule 1.1(c)(x) - Employment Contracts Schedule 1.1(c)(xi) – Oil and Gas Leases; Gas Purchase Agreements; Royalty, Service, Leachate and Other Agreements Schedule 1.1(d) - Accounts Receivable Schedule 1.1(f) - Computer Hardware Schedule 1.1(g) - IP Rights Schedule 1.1(h) - Prepaid Assets Schedule 1.1(j) - Telephone and Fax Numbers Schedule 1.2(o) - Other Excluded Assets Schedule 1.3(b) - Deferred Revenue and Customer Deposits Schedule 1.3(f) - Other Assumed Liabilities Schedule 1.6 - Purchase Price Allocation Schedule 2.2(e) – Calculation of WCN Baseline EBITDA Schedule 2.3(e) – Calculation of Post-Closing Disposal EBITDA Schedule 3.3 - Consents and Approvals Schedule 3.4(a) - Compliance With Laws; Permits Schedule 3.4(b) - Compliance With Laws; Permits Schedule 3.5 – Assets; Personal Property Schedule 3.5(c) – Assets; Personal Property Schedule 3.5(d) - Assets Schedule 3.6(a) - Real Property Schedule 3.6(b) - Real Property Schedule 3.7(a) - Contracts Schedule 3.7(b) - Contracts Schedule 3.8 - Taxes Schedule 3.11(a) - Environmental Compliance Schedule 3.11(b) - Environmental Compliance Schedule 3.11(c) - Environmental Compliance Schedule 3.12 - Employment and Labor Matter Schedule 3.12(a) - Employment and Labor Matters Schedule 3.12(b) - Employment and Labor Matters Schedule 3.12(c) - Employment and Labor Matters Schedule 3.12(d) - Employment and Labor Matters Schedule 3.13 - Brokers and Finders Schedule 4.3 - Consents and Approvals Schedule 5.1 – Activities of Sellers Prior to Closing Schedule 6.3(a) - Title Commitments Schedule 6.3(b)(i) - Surveys Schedule 6.3(b)(ii) - Surveys Schedule 6.10(a) - Offered Employees Schedule 6.10(b) - Assumed Severance and Retention Bonus Liabilities Schedule 6.19 - Performance Bonds Schedule 7.1(b) - Third Party Consents v ASSET PURCHASE AGREEMENT This
